office_of_chief_counsel internal_revenue_service memorandum number release date cc pa rwyzik scaf-130910-09 uilc date date to associate area_counsel salt lake city small_business self-employed from ashton p trice chief branch procedure administration subject period of limitations under sec_6501 and sec_6511 for employment_tax reported on form_941 this memorandum responds to your request for advice issue sec_1 whether for purposes of calculating the period of limitations for assessment pola under sec_6501 and the period of limitations for refunds and credits polrc under sec_6511 with respect to employment_taxes quarterly form sec_941 employer’s quarterly federal tax_return may be aggregated and treated as a single return for a taxable_year rather than being treated as four separate returns whether an overpayment of employment_tax in one quarter can be moved to another quarter if the polrc has expired for the quarter containing the overpayment conclusion sec_1 for purposes of calculating the pola and the polrc with respect to employment_taxes quarterly form sec_941 should not be aggregated and treated as a single return for a taxable_year because the limitations periods may vary depending on the date each quarterly form_941 is filed and cc pa b2 scaf-130910-09 page an overpayment of employment_tax in one quarter cannot be moved to another quarter if the polrc has expired for the quarter containing the overpayment before an interest-free adjustment or claim_for_refund_or_credit has been made facts for our opinion in this matter we have relied on the following information if you believe we have misstated the facts or omitted key facts please let us know as this could affect our opinion in this matter we received no taxpayer specific facts in conjunction with this request rather the ogden campus appears to have general questions regarding how to calculate the pola and the polrc for employment_taxes reported on form_941 they also provided us with several examples appearing below which they have asked us to resolve law and analysi sec_1 for purposes of calculating the pola and the polrc with respect to employment_taxes quarterly form sec_941 should not be aggregated and treated as a single return for a taxable_year because the limitations periods may vary depending on the date each quarterly form_941 is filed form_941 is a quarterly-filed return generally used to report an employer’s social_security_tax medicare_tax and income_tax_withholding obligations see instructions for form_941 who must file form p each form_941 is a separate_return and could have a different filing_date for purposes of determining the limitations_period for assessment or for claiming a refund_or_credit under sec_6501 the three-year pola begins running on the date that the relevant return is filed for purposes of sec_6501 a return of employment_tax filed prior to april 15th of the succeeding calendar_year is deemed to be filed on april 15th of the succeeding calendar_year sec_6501 sec_301_6501_b_-1 the filing_date of an employment_tax return filed after april 15th of the succeeding calendar_year is the date the return is actually filed sec_301_6501_b_-1 these rules are illustrated in the example in sec_301_6501_b_-1 which provides that if all the quarterly employment_tax returns for a calendar_year are timely filed the pola with respect to each return is the same and is measured from april of the succeeding calendar_year sec_301_6501_b_-1 however if any of the quarterly returns is filed after april of the succeeding calendar_year the pola with respect to that return is measured from the date the form_941 is actually filed id furthermore sec_6501 provides that in the case of failure_to_file a return the tax may be assessed at any time because the pola could vary for the tax reportable on each of the quarterly form sec_941 the form sec_941 should not be aggregated and treated as a single return for purposes of determining the pola the same principles prohibit quarterly form sec_941 from being aggregated for polrc purposes under sec_6511 the period within which to file a refund claim cc pa b2 scaf-130910-09 page ends either three years after the date the employment_tax return is filed or two years from the time the tax was paid whichever is later or if no return was filed within two years from the time the employment_tax is paid sec_6511 for the purpose of determining the limitations_period on refund claims sec_6513 states that a return of employment_tax filed prior to april 15th of the succeeding calendar_year is deemed to be filed on april 15th of that year see also sec_301_6513-1 for purposes of sec_6511 an employment_tax return filed after april 15th of the succeeding calendar_year is considered filed on the date the return is actually filed sec_6513 provides that if a tax with respect to remuneration or other amount_paid during any period ending with or within a calendar_year is paid before april of the succeeding calendar_year the tax shall be considered paid on april of that year because the limitations_period for filing a refund claim may vary depending upon the filing_date of each quarterly form_941 the quarterly form sec_941 should not be aggregated and treated as a single return for purposes of determining the polrc see sec_6511 an overpayment of employment_tax in one quarter cannot be moved to another quarter if the polrc has expired for the quarter containing the overpayment before an interest-free adjustment or claim_for_refund_or_credit is made under sec_6402 the irs within the applicable_period of limitations on credit or refund under sec_6511 may credit the amount of an overpayment including any allowable interest against any_tax liability of the person who made the overpayment and shall subject_to certain offsets refund any balance to such person sec_31_6402_a_-2 sets forth the rules for claiming a credit or refund of overpaid employment_taxes under sec_6413 an overpayment of employment_tax may be adjusted without interest within the applicable_period of limitations on credit or refund under sec_6511 sec_31_6413_a_-1 and sec_31_6413_a_-2 set forth the rules for making interest-free adjustments of overpayments of employment_taxes consequently an overpayment of employment_taxes in one quarter may be credited to another quarter or refunded to the taxpayer either under sec_6402 or sec_6413 subject_to the applicable_period of limitations on credit or refund under sec_6511 thus a credit for an overpayment of employment_taxes can be applied to another quarter only if the polrc remains open for the quarter in which the overpayment occurred if a claim is not filed or an adjustment is not made within the polrc sec_6511 prohibits the credit or refund of the overpayment example sec_1 deposit of tax for a quarter for which taxpayer files no form employer makes a timely deposit of tax for the first quarter of but fails to file form_941 for first quarter of employer timely files form_941 for the last three cc pa b2 scaf-130910-09 page quarters of prior to expiration of the polrc for the fourth quarter of the service adjusts the liability for the fourth quarter so that the total of the second third and fourth quarter liabilities agree with the taxes reported on the corresponding forms w-2 which results in a fourth quarter underpayment employer requests in date that the deposits from the first quarter of be treated as an overpayment and applied to satisfy the fourth quarter underpayment can a first quarter deposit be applied to satisfy the fourth quarter underpayment first without the filing of a return it is not clear that there is any overpayment to be applied from that quarter second absent the filing of a return the polrc for the first quarter of expired on date employer cannot successfully claim a credit in date for any overpayment that might exist assuming employer deposited its tax for the first quarter of prior to date under sec_6513 the polrc for the first quarter began running on date because employer filed no form_941 for the first quarter under sec_6511 the polrc on the first quarter expired on date two years from the date deemed payment_date under sec_6513 if employer ultimately files the form_941 after the expiration of the two-year period the polrc would then expire three years from the filing_date and the claim for credit would be timely but the amount of the credit would be limited to the amount_paid within the period immediately preceding the filing of the claim equal to three years plus the period of any extension of time for filing the return sec_6511 see revrul_76_511 had employer timely filed its form_941 for the first quarter of under sec_6513 the deemed filing_date of that return would have been date because the polrc for any first quarter overpayment would have expired on date three years from the deemed filing_date of date under sec_6513 employer would still not have been entitled to a credit for any first quarter overpayment because employer requested a credit for the first quarter overpayment in date which is after the polrc would have already expired deposit of tax for a quarter for which taxpayer late-files form employer timely deposits tax for all quarters of employer timely files form sec_941 for the third and fourth quarters of but does not file form sec_941 for the first and second quarters of employer receives a letter from the irs on date informing it that it has payments on quarters where no return has been filed and asking that it file the missing returns on date employer files the missing returns for first and second quarters of based upon the first and second quarter return_information employer determines that deposits made in for the first quarter of were in excess of its first quarter liability and that deposits made in for the second quarter were insufficient to cover its second quarter liability as such when employer files the missing returns employer requests that the overpayment from the first quarter be applied to the second quarter underpayment cc pa b2 scaf-130910-09 page a can the first quarter overpayment be applied to satisfy the second quarter underpayment sec_6511 provides that the polrc expires on the later of the three-year period from the time the return is filed or the two-year period from the time the tax is paid in this example the polrc begins to run from date the date the form sec_941 for the first and second quarters are actually filed because the three-year filing period expires later than the two-year payment period see sec_6511 revrul_76_511 therefore the polrc expires on date three years from the date actual filing_date however employer is not entitled to the credit even though the claim for the credit is made within the polrc sec_6511 states that if a claim for a refund is filed within the three-year period from the filing_date of the return the amount of the credit or refund is limited to the amount_paid within the period immediately preceding the filing of the claim equal to three years plus the period of any extension of time for filing the return because the form sec_941 were filed on date employer’s claim for credit is limited to payments made on or after date the tax deposits which were timely made are deemed to have been paid on date and fall outside this look-back period see sec_31_6302-1 i sec_6511 thus the first quarter credit overpayment cannot be applied to satisfy the second quarter underpayment see revrul_76_511 b if there had been an underpayment in the first quarter rather than an overpayment could the irs assess the underpayment on date under sec_6501 the pola for the first quarter expires three years from the date the form_941 was filed or deemed filed because employer did not file its form_941 for the first quarter of prior to date under sec_301_6501_b_-1 the pola is calculated from the date on which employer actually filed the form_941 here date the pola expires three years after that date on date sec_6501 as such the underpayment may be assessed at any time on or before date case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
